Citation Nr: 1445521	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for degenerative joint disease, left knee, status post unicondylar arthroplasty and patellar resurfacing.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1986 to September 1987, and from April 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
The Veteran was scheduled for a Travel Board Hearing in July 2014.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDING OF FACT

For the relevant rating period on appeal, the Veteran's right knee disability has not been manifested by flexion limited to 15 degrees limitation, nor has the Veteran's extension been limited to 20 degrees.

CONCLUSION OF LAW

For the relevant rating period on appeal, the criteria for a disability rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in March 2008, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The March 2008 VCAA letter was sent prior to the rating decision in June 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In April 2011, VA provided the Veteran with a contract examination and obtained a medical opinion addressing the extent of the Veteran's left knee disability and the impact to the Veteran's daily activities.   The April 2011 contract examination, and the opinions provided are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria

The Veteran's service-connected left knee disability is rated 20 percent for degenerative joint disease under Diagnostic Code 5003-5261.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Veteran received a temporary total rating for the period after his left knee surgery, and received 100 percent disability rating from August 2009 until March 2010.  The Board will not discuss the period of temporary total disability rating, as the Veteran received the highest level of compensation available for that period.  See AB v. Brown, 6 Vet. App. 35 (1993).       

Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the maximum rating under this Diagnostic Code, 30 percent, is flexion limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, the criterion for a 20 percent rating is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  The criterion for the next higher rating, 40 percent, is extension limited to 30 degrees.  The criterion for the maximum rating under this Diagnostic Code, 50 percent, is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004).  A separate rating may also be assigned for subluxation or instability of the knee under Diagnostic Code 5257. VAOPGCPREC 23-97 (July 1, 1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

A nursing note from January 2008 indicates that the Veteran called medical staff and complained that he had pain in his left knee for two weeks.  The pain was described as a sharp pain which would come and go, and aggravated by walking or going down stairs.  In February 2008 VA medical staff noted that the Veteran was incapacitated from work from February 1, 2008 until February 15, 2008.  Medical staff also stated that the Veteran "has osteoarthritis of the knee.  He is unable to walk or stand for extended periods of time.  He is able to walk and/or stand for no more than 5 to 10 minutes.  He is unable to walk and/or stand for more than 1 hour total per 8 hour shift."  The Veteran's knee injury with a history of knee surgery was deemed to have worsened due to activity at work.  An MRI revealed osteoarthritis of the left knee.  

The Veteran underwent a VA contract examination in April 2008.  The Veteran reported, weakness, stiffness, giving way, lack of endurance, locking and fatigability.  The Veteran denied swelling, heat, redness, and dislocation.  The Veteran stated that his pain occurs ten times a day and lasts for two hours.  The Veteran stated that the pain is localized, and is aching, sharp, sticking and pulling.  The Veteran relayed a pain level of eight out ten.  The Veteran stated that his pain is caused by physical activity and certain movements and turns.  The Veteran stated that his pain is relieved with rest and medication.  The examiner noted normal posture, and that the Veteran's gait is abnormal, and that he walks with abnormal gait.  Examination of the Veteran's feet did not reveal any signs of abnormal weight bearing or break down.  On range of motion testing for the Veteran's left knee, the Veteran exhibited 140 degrees of knee flexion, with pain at 140 degrees.  The Veteran exhibited extension to 0 degrees with pain at 0 degrees.  The examiner stated that the Veteran's left knee was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use.  The medial and
lateral meniscus test of the right knee was within normal limits.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits. The medial and lateral collateral ligaments stability test of the left knee was within normal limits. The medial and lateral meniscus test of the left knee was within normal limits.  The Veteran was diagnosed with degenerative joint disease of the left knee and the examiner stated that the Veteran's symptoms impacted his daily activity as left knee pain with pain worse on movement.   

In June 2008 the Veteran was assessed with bilateral knee moderate to severe degenerative joint disease.  In July 2008 the Veteran had a physical therapy consult.  The medical staff noted that the Veteran's left knee pain started in February 2008, and two weeks prior the Veteran had a fall on his right knee with an abrasion present at his July 2008 consult.  The Veteran stated that his current pain level was eight or nine out of ten, which he described as sharp pain.  The Veteran stated that his symptoms were aggravated by standing for longer periods of time.  The Veteran also stated that his knee experienced popping.  The Veteran's gait was deemed moderate and the Veteran used a brace on his left side, and a cane to ambulate.  The Veteran exhibited range of motion of "20-90".      

VA medical records from August 2009 show that the Veteran underwent a left unicondylar arthroplasty and patellofemoral arthroplasty for left knee osteoarthritis without complication in August 2009.  The August 2009 records also report that the Veteran was admitted with left knee pain.  Medical staff stated that conservative treatment had failed and limited the Veteran's daily activities.  VA medical records from January 2010 show that the Veteran complained of a stiff knee and had "10-100" degree range of motion.  In August 2010 the Veteran stated to VA medical staff that he was unable to exercise because of his knees.  In October 2010 the Veteran relayed to VA medical staff that due to his partial knee replacement he was no longer able to work.

In April 2011 the Veteran underwent a VA contract examination.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness and pain.  The Veteran stated that he did not experience heat, redness, drainage, effusion, subluxation and dislocation.  The Veteran reported having spontaneous flare-ups as often as three times a day which last about two hours.  The Veteran reported that his pain at a severity level of nine out of ten.  The Veteran's flare-ups occur from physical activity and stress.  During the Veteran's flare-ups he experiences the functional limitation of pain and limitation of motion of the joint causing weakness.  The Veteran reported having difficulty with standing/walking and that he had difficulty with weight bearing activities.  In review of the Veteran's musculoskeletal system the Veteran was found to have normal posture, walked with normal gait, and had normal tandem gait.  The Veteran required a cane for ambulation.  The Veteran's left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Examination of the left knee revealed crepitus and there was no genu recurvatum and locking pain.  The left knee was not ankylosed.  Left knee range of motion testing showed that the Veteran had flexion to 120 degrees with pain at 120 degrees, extension to 0 degrees without pain.  The Veteran's range of motion testing was not limited by repetition.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.  The examiner determined that the Veteran had decreased weight bearing and lifting ability from musculoskeletal issues with sedentary activity given pain and stiffness with prolonged periods in one position.

The Veteran had continued complaints of left knee pain in May 2013.  In October 2013 the Veteran stated that his apartment is "rigged up as handicap apartment" because of his bad knees, and that his bathroom has a shower chair and he has hand rails around his toilet.  In November 2013 the Veteran complained of persistent left knee pain and exhibited range of motion of both knees 0 to 110 degrees.

The Veteran's degenerative joint disease of the left knee is rated currently as 20 percent disabling pursuant to Diagnostic Code 5261, due to his arthritis with limitation of extension.  There is no indication that the Veteran has limitation of motion of the left knee that meets or approximates the criteria for a disability rating in excess of 20 percent under Diagnostic Codes 5260 or 5261.

Referable to Diagnostic Code 5261, the Veteran's limitation of extension has predominantly been limited to 0 degrees when examined in April 2010, and April 2011.  When considering functional loss, the VA contract examiners noted that a further decrease in extension based on repetitive use did not occur.  The level of limitation contemplated by the 30 percent rating category requires limitation of extension to 20 degrees or more.  While the Board notes that VA consultations indicate a notation of "20-90", and "10-100" it is clear based on the evidence of record that the Veteran has consistently performed range of motion testing below the 30 percent disability level.  Furthermore the notation of "20-90" and "10-100" is unclear and nonspecific.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Referable to Diagnostic Code 5260, the Veteran has been reported to achieve predominantly at least 90 degrees of flexion.  When considering functional loss, the April 2010, and April 2011 examiner noted no additional range of motion deficiency due to pain, or weakness.  Thus, a rating under this code is not warranted.     

Regarding the remaining codes applicable to the Veteran's left knee, the Board finds no evidence of knee ankylosis, symptoms relating to the Veteran's knee cartilage, impairment of the tibia and fibula, nor genu recurvatum.  Thus, evaluation under Diagnostic Codes, 5256, 5258, 5259, 5262, and 5263 is not warranted.  The Board notes the Veteran uses a cane for ambulation, however as the medical evidence shows that the Veteran does not suffer from instability nor does the Veteran allege that his instability requires the use of a cane, a separate compensable evaluation under Diagnostic Code 5257 is not warranted. 

Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his left knee degenerative disc disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 20 percent, which is above the minimum compensable rating of 10 percent, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's left knee degenerative disc disease with limitation of motion is not inadequate.  The Veteran complains of pain and weakness to his knee.  These are symptoms contemplated in the broad rating schedule under the Diagnostic Codes for rating the knee (Diagnostic Code 5256-5263).  The Veteran does not have any symptoms from his service-connected disability that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected degenerative joint disease; thus, the schedular evaluations are adequate to rate the Veteran's left knee.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Veteran was granted entitlement to individual unemployability in an April 2013 rating decision.  Thus, analysis under Rice v. Shinseki, 22 Vet. App. 447 (2009) is moot.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation in excess of 20 percent for degenerative joint disease, left knee, status post unicondylar arthroplasty and patellar resurfacing is denied.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


